—In a proceeding to validate a petition designating Ronald A. Gatto as a candidate in a primary election to be held on September 12, 1995, for the nomination of the Democratic Party as its candidate for the public office of Supervisor of the Town of Yorktown, the appeal is from a judgment of the Supreme Court, Westchester County (Fredman, J.), entered August 15, 1995, which granted the application and validated the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the contention of the appellants, we agree with the Supreme Court that the candidate’s address as listed on the designating petition substantially complied with Election Law § 6-132 (1). The petition was sufficient to identify the candidate to the signers and the fact that the candidate did not recite "Town of Yorktown” following his place of residence does not invalidate the petition (see, Matter of King v Sunder-land, 175 AD2d 896; Price v Letteri, 89 AD2d 976). However, we respectfully disagree with the Supreme Court’s finding that the determination of the Board of Elections was arbitrary and capricious. Balletta, J. P., Copertino, Hart and Krausman, JJ., concur.